DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cardenas (US 7,806,409 B1).
Regarding claims 1 and 10, Cardenas discloses a method, comprising:
receiving, by a processor, a request to start a field football dart game from a player device associated with one or more players (see col. 6, lines 26-29, The main computer control chip of the timing and scoring/control board maintains all aspects of the game in sequence once play begins (when the first dart hits the game board));
presenting, by the processor, a user interface (UI) of a field football dart gaming application on the player device based on the request received from the player device, the UI 
facilitating, by the processor, playing of the field football dart game by:
receiving dart inputs in response to throws of one or more physical darts on a physical dartboard by the one or more players, wherein the dart inputs are provided by the one or more players by moving the one or more darts on the dartboard in the field football dart gaming application (see col. 11, lines 52-57, When a thrown dart lands within any of the spaces (13 or 14) bounded by two adjacent 10-yard line markings 20, the gain or loss of yards clearly designated for that space (13 or 14) is awarded to the player throwing the dart and the scoring/control board 3 moves a game ball the corresponding amount); and
moving the football placed on the yard field in response to the dart inputs in the field football dart gaming application and a plurality of pre-defined rules of the field football dart game (see col. 11, lines 52-57, When a thrown dart lands within any of the spaces (13 or 14) bounded by two adjacent 10-yard line markings 20, the gain or loss of yards clearly designated for that space (13 or 14) is awarded to the player throwing the dart and the scoring/control board 3 moves a game ball the corresponding amount). With respect to claim 10, Cardenas discloses a memory and processor (see col. 6, lines 26-29, The main computer control chip of the timing and scoring/control board maintains all aspects of the game in sequence).

Regarding claim 19, Cardenas discloses a system comprising:
a database configured to store a plurality of pre-defined rules for playing an American football dart game (see col. 6, lines 26-29, The main computer control chip of the timing and 3 could be made with a plug-in port that would allow players to replace control chip 11 with another similar computer chip having modified rules that lessen or increase the strategy needed for game play; hence the control chip stores the pre-defined rules);
a user interface (UI) module in communication with the database, the UI module configured to present one or more user interfaces (UIs) for facilitating playing of the American football dart game (see fig. 1);
a yardage gain/loss calculation module in communication with the UI module and the database, the yardage gain/loss calculation module configured to calculate yardage gain/loss by a football on a yard field based on dart inputs provided by a player of the one or more players playing the American football dart game and the plurality of pre-defined rules defined for the American football dart game, the dart inputs generated in response to throws of one or more physical darts on a physical dartboard by the one or more players (see col. 9, lines 16-18, If logo 25 is hit, it will be counted as a 5-yard gain, similar to the gain awarded for a dart hitting its immediate surroundings);
a football movement management module in communication with the yardage gain/loss calculation module, the UI module and the database, the football movement management module configured to manage movement of the football on the yard field based on the calculated yardage gain/loss (see col. 11, lines 52-57, When a thrown dart lands within any of the spaces (13 or 14) bounded by two adjacent 10-yard line markings 20, the gain or loss of yards clearly designated for that space (13 or 14) is awarded to the player throwing the dart and the scoring/control board 3 moves a game ball the corresponding amount);
a scoring player determination module is in communication with the football movement management module and the UI module, the scoring player determination module configured to determine a scoring player among the one or more players playing the American football dart game based on a delivery of a touchdown (see col. 13, lines 39-41, After a touchdown, when 22, not necessarily go beyond it); and
a score calculation module in communication with the scoring player determination module, the score calculation module configured to update a scoreboard associated with the scoring player with a plurality of points (see col. 10, lines 52-59, FIGS. 1 and 2 show the preferred content for LED screens 5 in the most preferred embodiment of the present invention, which includes…an area that shows the home team score in close proximity to the visitors score).

Regarding claim 20, Cardenas discloses wherein the system further comprises:
a timer management module in communication with the UI module, the timer management module configured to manage a timer based on throws made by the one or more players (see col. 11, lines 13-19, FIGS. 1-2 on the top of scoring/control board 3 is for setting the preferred maximum time interval to be used by a dart throwing player to score or make a first down (preferably 25 seconds, 35 seconds, or 45 seconds), with that time interval being restored on the possession clock immediately after a first down is made); and
a processing module is configured to send operating instructions to the database, the UI module, the yardage gain/loss calculation module, the football movement management module, the winning player determination module, the score calculation module and the timer management module for facilitating playing of the American football dart game (see col. 6, lines 26-29, The main computer control chip of the timing and scoring/control board maintains all aspects of the game in sequence).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-9 and 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cardenas (US 7,806,409 B1) in view of Rowe (US 5,967,518).
Regarding claims 2 and 11, Cardenas discloses wherein facilitating playing of the field football dart game comprises receiving, by the processor, a first dart input in response to throwing of a physical dart by a first player of the one or more players on the physical dartboard to start a game (see col. 12, lines 45-46, Play commences when the first dart thrown makes contact with game board 3). However, Cardenas does not explicitly disclose a kickoff; accessing, by the processor, a set of rules defined for the kickoff; calculating, by the processor, a yardage gain by the football on the yard field based at least on the first dart input provided by the first player and the set of rules defined for the kickoff, wherein the calculation of the yardage 
Rowe teaches a football dart game including a kickoff; accessing, by the processor, a set of rules defined for the kickoff; calculating, by the processor, a yardage gain by the football on the yard field based at least on the first dart input provided by the first player and the set of rules defined for the kickoff, wherein the calculation of the yardage gain starts from a thirty-yard line of the one or more yard lines in the yard field; and moving, by the processor, the football placed on the yard field based on the yardage gain (see fig. 5A, 5C, and col. 8, lines 1-17, A participant representing the kicking team throws the first dart at the kickoff/punt target 52 positioned in the upper left area of the playing surface 12. The successful throw result is awarded a yardage value that is registered on the statistics monitor and the field monitor). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Cardenas to include a kickoff element as taught by Rowe in order to mimic the live action and complex interaction associated with football (see Rowe, col. 1, lines 23-25).

Regarding claims 3 and 12, Rowe teaches receiving, by the processor, a second dart input in response to throwing of the physical dart by a second player of the one or more players on the physical dartboard to play a response throw for the kickoff; accessing, by the processor, a set of rules defined for returning; calculating, by the processor, a yardage loss by the football on the yard field based at least on the second dart input provided by the second player and the set of rules defined for the returning; moving, by the processor, the football placed on the yard field based on the yardage loss to keep the football on a kickoff football location; and deducting, by the processor, a single minute from the timer (see col. 8, lines 18-27, A participant representing the receiving team throws one dart at the kick return target 54 positioned in the upper right area on the playing surface 12. The throw result is registered on the statistics 

Regarding claims 4 and 13, Rowe teaches receiving, by the processor, a plurality of offense dart inputs in response to throwing of a plurality of physical darts on the physical dartboard by the second player who has opted to play a plurality of downs as an offense player; for each offense dart input of the plurality of offense dart inputs provided by the offense player to play each down of the plurality of downs, performing: accessing, by the processor, a set of rules defined for offense; calculating, by the processor, the yardage gain by the football on the yard field based at least on the offense dart input provided by the offense player in the corresponding down and the set of rules defined for the offense; and moving, by the processor, the football placed on the yard field based on the yardage gain; wherein movement of the football placed on the yard field starts from the kickoff football location (see col. 8, lines 28-50, The scoreboard now shows that it is a particular team's (the offensive team) first down with ten yards to go. The only exception to this is if the ball happens to be positioned inside the defensive team's ten yard line in which case it would display first down with goal to go. An offensive team player throws their first dart at any of the run/pass targets 70 illustrated on the board that are positioned next to or "being caught" by ball carriers wearing the jerseys representing their team. If the first dart 

Regarding claims 5 and 14, Rowe teaches receiving, by the processor, a plurality of defense dart inputs in response to throwing of the plurality of physical darts on the physical dartboard by the first player who has opted to play a plurality of downs as a defense player to match the plurality of downs played by the offense player; and for each defense dart input of the plurality of defense dart inputs provided by the defense player to play each down of the plurality of downs, performing: accessing, by the processor, a set of rules defined for defense; calculating, by the processor, the yardage loss by the football on the yard field based at least on the defense dart input provided by the defense player in the corresponding down and the set of rules defined for the defense; moving, by the processor, the football placed on the yard field based on the yardage loss; and deducting, by the processor, the single minute from the timer; wherein movement of the football placed on the yard field starts from a last football location achieved by the offense player based on the plurality of offense dart inputs (see col. 8, line 58 through col. 9, line 16, Assuming that a pass was complete and the ball carrier is "running" towards the defensive team's end zone, a participant representing the defensive team throws successive "tackle" darts at the ball carrier image (i.e. the tackle target) that "caught" the football 42 (i.e. the image that is adjacent to the run/pass target 70 that was hit)… When all six tackle darts are in the dart board and a ball carrier has not been successfully tackled, the ball carrier 

Regarding claims 6 and 15, Rowe teaches determining, by the processor, a scoring player between the offense player and the defense player based on the plurality of offense dart inputs provided by the offense player and the plurality of defense dart inputs provided by the defense player in the plurality of downs played by each of the offense player and the defense player, respectively, wherein the scoring player is decided based on a delivery of a touchdown, wherein the touchdown is determined when movement of the football placed on the yard field accumulates enough yards to cross a goal line of opposition; rewarding, by the processor, the scoring player with a plurality of points; and updating, by the processor, a scoreboard associated with the scoring player with the plurality of points (see col. 10, lines 8-21, Ball carriers running into the defender's end zone or any complete pass that crosses the defender's goal line is scored as a six point touchdown).

Regarding claims 7 and 16, Rowe teaches providing, by the processor, an option to the scoring player to play a point conversion game; receiving, by the processor, a point conversion dart input in response to throwing of a physical dart by the scoring player on the physical dartboard to start the point conversion game; accessing, by the processor, a set of rules defined for point conversion game; determining, by the processor, whether the scoring player has won 

Regarding claims 8 and 17, Rowe teaches wherein the point conversion game is one of: a one-point conversion game; and a two-point conversion game (see col. 10, lines 8-21, A one-point convert for touchdowns is awarded by hitting anywhere inside the field goal target. Two-point converts for touchdowns are possible by completing a single dart run/pass play that makes at least two yards).

Regarding claims 9 and 18, Rowe teaches providing, by the processor, an option to play a turnover to the defense player after determining that a defense dart input provided by the defense player in a down is matching with a corresponding offense dart input provided by the offense player; detecting, by the processor, whether the defense player has opted for the turnover; based on the detection, receiving, by the processor, a turnover dart input in response to throwing of a physical dart by the defense player on the physical dartboard to play the turnover; accessing, by the processor, a set of rules defined for turnover; determining, by the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Curcija (US 8,096,558 B2), Pavlik et al. (US 2005/0062232 A1), Pan (US 5,979,898), Worsham (US 3,979,117)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN CHAN whose telephone number is (571)270-5529.  The examiner can normally be reached on Monday-Friday, 11:00 AM EST to 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALLEN CHAN/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        9/22/21